

116 HR 3964 IH: Justice for Victims of Sanctuary Cities Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3964IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Budd (for himself and Mr. Byrne) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Transportation and Infrastructure, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide a civil remedy for individuals harmed by sanctuary jurisdiction policies, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Justice for Victims of Sanctuary Cities Act of 2019. 2.DefinitionsIn this Act:
			(1)Sanctuary jurisdiction
 (A)In generalExcept as provided in subparagraph (B), the term sanctuary jurisdiction means any State or political subdivision of a State that has in effect a statute, ordinance, policy, or practice that prohibits or restricts any government entity or official from—
 (i)sending, receiving, maintaining, or exchanging with any Federal, State, or local government entity information regarding the citizenship or immigration status of any alien; or
 (ii)complying with a request lawfully made by the Department of Homeland Security under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226 and 1357) to comply with a detainer for, or notify about the release of, an alien.
 (B)ExceptionA State or political subdivision of a State shall not be deemed a sanctuary jurisdiction based solely on having a policy whereby its officials will not share information regarding, or comply with a request made by the Department of Homeland Security under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226 and 1357) to comply with a detainer regarding, an alien who comes forward as a victim or a witness to a criminal offense.
 (2)Sanctuary policyThe term sanctuary policy means a statute, ordinance, policy, or practice referred to in paragraph (1)(A). (3)Sanctuary-related civil actionThe term sanctuary-related civil action means a civil action brought against a sanctuary jurisdiction by an individual (or the estate, survivors, or heirs of an individual) who—
 (A)is injured or harmed by an alien who benefitted from a sanctuary policy of the sanctuary jurisdiction; and
 (B)would not have been so injured or harmed but for the alien receiving the benefit of such sanctuary policy.
				3.Civil action for harm by an alien that benefitted from a sanctuary policy
			(a)Private right of action
 (1)Cause of actionAny individual, or a spouse, parent, or child of such individual (if the individual is deceased or permanently incapacitated), who is the victim of a murder, rape, or any felony (as defined by the State) for which an alien (as defined in section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(3))) has been arrested, convicted, or sentenced to a term of imprisonment of at least 1 year, may bring an action for compensatory damages against a State or a political subdivision of a State in the appropriate Federal or State court if the State or political subdivision failed to comply with—
 (A)a request with respect to an alien that was lawfully made by the Department of Homeland Security under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226 and 1357); and
 (B)a detainer for, or notify about the release of, the alien. (2)Statute of limitationsAn action brought under this subsection may not be brought later than 10 years after the occurrence of the crime, or death of a person as a result of such crime, whichever occurs later.
 (3)Attorney’s fee and other costsIn any action or proceeding under this subsection the court shall allow a prevailing plaintiff a reasonable attorney’s fee as part of the costs, and include expert fees as part of the attorney’s fee.
				(b)Waiver of immunity
 (1)In generalAny State or political subdivision of a State that accepts a grant described in paragraph (2) from the Federal Government shall agree, as a condition of receiving such grant, to waive any immunity of such State or political subdivision relating to a sanctuary-related civil action.
 (2)Grants describedThe grants described in this paragraph are— (A)a grant for public works and economic development under section 201(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141(a));
 (B)a grant for planning and administrative expenses under section 203(a) of such Act (42 U.S.C. 3143(a));
 (C)a supplemental grant under section 205(b) of such Act (42 U.S.C. 3145(b)); (D)a grant for training, research, and technical assistance under section 207(a) of such Act (42 U.S.C. 3147(a)); and
 (E)except as provided in paragraph (3), a community development block grant made pursuant to title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.).
 (3)ExceptionGrants described in paragraph (2)(E) shall not include any disaster relief grants to address the damage in an area for which the President has declared a disaster under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.).
				4.Ensuring cooperation between Federal and local law enforcement officers to safeguard our
			 communities
 (a)Authority To cooperate with Federal officialsA State, a political subdivision of a State, or an officer, employee, or agent of such State or political subdivision that complies with a detainer issued by the Department of Homeland Security under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226 and 1357)—
 (1)shall be deemed to be acting as an agent of the Department of Homeland Security; and (2)shall comply with section 287(d) of the Immigration and Nationality Act (8 U.S.C. 1357(d)) and section 287.5(d) of title 8, Code of Federal Regulations.
 (b)Legal proceedingsIn any legal proceeding brought against a State, a political subdivision of State, or an officer, employee, or agent of such State or political subdivision challenging the legality of the seizure or detention of an individual pursuant to a detainer issued by the Department of Homeland Security under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226 and 1357)—
 (1)the State or political subdivision of a State shall not be liable for any action taken in accordance with the detainer; and
 (2)if the actions of the officer, employee, or agent of the State or political subdivision were taken in accordance with the detainer—
 (A)the officer, employee, or agent shall be deemed— (i)to be an employee of the Federal Government and an investigative or law enforcement officer; and
 (ii)to have been acting within the scope of his or her employment under section 1346(b) of title 28, United States Code, and chapter 171 of such title;
 (B)section 1346(b) of title 28, United States Code, shall provide the exclusive remedy for the plaintiff; and
 (C)the United States shall be substituted as defendant in the proceeding. (c)Rule of constructionNothing in this section may be construed to provide immunity to any person who knowingly violates the civil or constitutional rights of an individual.
			